Eccleston, J.,
delivered the opinion of this court.
This proceeding, was designed to vacate three deeds or conveyances executed by Ann Watson. The first two to her son Hugh McNeal, and the third to Worley. They are alleged to be void under the insolvent laws, and fraudulent and void under the statute of Elizabeth, and at common law.
The first- deed dated the lllh of July 1843, was designed to convey a leasehold interest in a house and lot on Pratt street in the city of Baltimore, for the consideration of $404. On the 12th of the preceding month this property was conveyed to Mrs. Watson for the same consideration. After her purchase and before the deed to her son, she repaired the property at an expense of $815.84. According to this statement, which is warranted by the answers and the proof in the cause, the property was worth over $1200.
To avoid the inference of fraud arising from the great inequality between the value of the properly and the consideration expressed in the deed, the answer stales an indebtedness *97from the mother to the son, on account of services rendered by him as her clerk ; which by agreement between them was to be considered as payment for the repairs.
The answer on this point is not responsive to the bill, and, therefore, must be sustained by proof. The bill alleges that, repairs to the amount of $900 were put upon the property, by Mrs. Watson after the conveyance to her son. It does not ask him to state how or in what manner he compensated her for the same, nor is there any interrogatory which looks to such an inquiry. The answer denies that the repairs were made subsequent to the deed, but asserts they were before. And then the statement is given in regard to the payment made by him, in the manner already stated. In the case of Ringgold vs. Ringgold, 1 H. & J., 82, it was held that under a bill to account, the answer is no evidence of disbursements. That sush a bill is no more than a demand upon the defendant to show his receipts, and the legal proof of his expenditures.
The circumstances disclosed by the proof in this case convince us it is not within the scope of rational probability, but on the contrary next to an impossibility, that with his means of raising money or of acquiring property, the son of Mrs. Watson could have saved from his earnings sufficient to enable him to pay the $404 mentioned in the deed ; and also to create a fair indebtedness to him from his mother amounting to eight hundred dollars. These repairs which it is alleged were paid for as between the mother and son, by the account for his services as clerk, were paid by Mrs. Watson to the carpenter at different times ; some of the payments as late as the summer of 1844. And with the exception of $130 in money, the balance was paid in goods out of the store. Now, on the 22nd of August 1843, this lady conveyed to her son her whole stock of store goods, and all her household and kitchen furniture. It is then evident that the goods which belonged to the son were, to a considerable extent, applied by the mother toward the payment of the repairs for which she had received satisfaction and payment through his account for clerk hire. This circumstance is calculated to create a, very strong suspicion *98against lhe integrity of the alleged mode of paying Mrs. Watson by her son for the repairs.
The execution of the second deed also has an important bearing upon the one now under consideration, as tending to show the design of the parties to defraud creditors, by transferring so large a portion of the mother’s property to her son } especially when it is seen that after the conveyances the mother-continued to exercise control over, and dispose of the property, in the same manner as she did previously. In view of the pleadings and proof in the cause, we are of the opinion that this first deed as against creditors, is void, under the statute of Elizabeth, believing that Mrs. Watson was at that time really insolvent, without credit, and pressed by those- having claims against her. This is our conclusion whether it be admitted or not that Mrs. Watson is a competent witness for McNeal; and also whether it be assumed or not that he had the right to offer proof in support of the allegation in regard to his having paid for the repairs by means of his account for services as clerk.
In reference to the second and third deeds we concur with the chancellor in his views and conclusions ; and having already said the first deed is-void, a decree will be signed affirming the- decree of the chancellor, with costs to the appellee, and remanding the cause for further proceedings in accordance-with the terms of that decree.

Decree affirmed and cause remanded.